The present case comes to this court on an exception to the refusal to grant a new trial. Grounds of a motion for new trial not argued or insisted upon are impliedly abandoned. Code, § 6-1308. The only ground of the motion for new trial, as amended, that has been argued or insisted upon by the plaintiff in error in this court is the *Page 329 
ground complaining of the refusal of the trial court to grant a nonsuit. The exception to the ruling refusing a nonsuit was not preserved in the lower court, and such ground of exception can not be entertained by this court in a motion for new trial. Dixie Manufacturing Co. v. Ricks, 153 Ga. 364 (4) (112 S.E. 370); Dickson v. Citizens Bank  Trust Co.,  184 Ga. 398, 399 (8) (191 S.E. 379); Page v. Brown,  192 Ga. 398 (4) (15 S.E.2d 506).
Judgment affirmed. All the Justices concur, except Bell, J., absent on account of illness.
                      No. 16362. OCTOBER 11, 1948.